Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

BY AND BETWEEN

SELLER:

SEACHANGE INTERNATIONAL, INC.,

a Delaware corporation

BUYER:

CALARE PROPERTIES, INC.,

a Delaware corporation

Dated as of: November 4, 2019



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Seller agrees to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Seller, on the terms and conditions set forth in this Agreement.

1. DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

 

Approvals:    All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day:    Any day that is not a Saturday or Sunday or a
legal holiday in the state in which the Real Property is located. Broker:   
Jones Lang Lasalle Buyer:    Calare Properties, Inc., a Delaware corporation
Buyer’s Address:    Calare Properties, Inc.    30 Speen Street    Framingham, MA
01701    Attn: Todd Barclay    Email: tbarclay@calare.com    With copy to:   
Brown Rudnick LLP    One Financial Center    Boston, MA 02111    Attn: Gregory
S. Sampson, Esq.    Email: gsampson@brownrudnick.com Closing:    The
consummation of the sale and purchase of the Property, as described in Section 8
below. Closing Date:    The date that is ten (10) days after the expiration of
the Contingency Period (the “Scheduled Closing Date”), subject, however, to
extension pursuant to Section 8(d). Contingency Period:    The period commencing
on the latter of (i) the Effective Date, or (ii) the Document Delivery Date, and
expiring at 5:00 p.m. (Eastern Time) on the date which is fifteen (15) days
thereafter (the “Contingency Expiration Date”).

 

1



--------------------------------------------------------------------------------

Deposit:    Fifty Thousand Dollars ($50,000) (the “Initial Deposit”) together
with any increase to the same if Buyer deposits the additional sum of Fifty
Thousand Dollars ($50,000) (“Additional Deposit”) with Escrow Holder pursuant to
and subject to the terms of Section 2. Effective Date:    November 4, 2019
Escrow Holder:    Stewart Title Guaranty Company Escrow Holder’s Address:   

One Washington Mall

Suite 1400

Boston, MA 02108

Attn: Andrew C. Turbide

andrew.turbide@stewart.com

Exhibits:   

Exhibit A — Legal Description of the Land

Exhibit B — Documents

Exhibit C — Form of Tenant Estoppel

Exhibit D — Deed

Exhibit E — Bill of Sale

Exhibit F — Assignment of Leases

Exhibit G — Assignment of Contracts

Exhibit H — FIRPTA Affidavit

Exhibit I — Seller’s Closing Certificate

Exhibit J — Existing Contracts

Exhibit K — Existing Leases

Exhibit L — Disclosures

Exhibit M — Form of Seller License

Existing Contracts:    All written brokerage (other than the brokerage agreement
regarding the sale of the Property to Buyer), service, maintenance, operating,
repair, supply, purchase, consulting, professional service, advertising and
other contracts to which Seller, or its agents, representatives, employees or
predecessors-in-interest is a party, relating to the operation or management of
the Property (but excluding any leases, insurance contracts and any recorded
documents evidencing the Permitted Exceptions).

 

2



--------------------------------------------------------------------------------

Improvements:    All buildings and other improvements owned by Seller located on
or affixed to the Land, including, without limitation, the existing buildings
thereon (the “Building”) and the existing parking lots, together with all
mechanical systems (including without limitation, all heating, air conditioning
and ventilating systems and overhead doors), electrical equipment, facilities,
equipment, conduits, motors, appliances, boiler pressure systems and equipment,
air compressors, air lines, gas-fixed unit heaters, baseboard heating systems,
water heaters and water coolers, plumbing fixtures, lighting systems (including
all fluorescent and mercury vapor fixtures), transformers, switches, furnaces,
bus ducts, controls, risers, facilities, installations and sprinkling systems to
provide fire protection, security, heat, air conditioning, ventilation, exhaust,
electrical power, light, telephone, storm drainage, gas, plumbing,
refrigeration, sewer and water thereto, all internet exchange facilities,
telecommunications networks and facilities base IP, conduits, fiber optic
cables, all cable television fixtures and antenna, elevators, escalators,
incinerators, disposals, rest room fixtures and other fixtures, equipment,
motors and machinery located in or upon the Building, and other improvements now
or hereafter on the Land. Intangible Property:    All intangible property now or
on the Closing Date owned by Seller in connection with the Real Property or the
Personal Property including without limitation all of Seller’s right, title and
interest in and to all environmental reports, soil reports, utility arrangements
(except as expressly set forth herein), warranties, guarantees, indemnities,
claims, licenses, applications, permits, governmental approvals, plans,
drawings, specifications, surveys, maps, engineering reports and other technical
descriptions, books and records, licenses, authorizations, applications, permits
and all other Approvals, insurance proceeds and condemnation awards, Seller’s
right, title and interest in all Approved Contracts relating to the Real
Property or the Personal Property, or any part thereof (but not Seller’s
obligations under any Rejected Contracts (as hereinafter defined)), and all
other intangible rights used in connection with or relating to the Real Property
or the Personal Property or any part thereof. Land:    That certain
approximately 11.19 acres of land located in the City of Acton, Middlesex
County, Massachusetts, more particularly described in Exhibit A hereto, together
with all rights and interests appurtenant thereto, including, without
limitation, any water and mineral rights, development rights, air rights,
easements and all rights of Seller in and to any strips and gores, alleys,
passages or other rights-of-way. Leases:    The leases and/or licenses of space
in the Property in effect on the date hereof as listed on Exhibit K, together
with leases of space in the Property entered into after the date hereof in
accordance with the terms of this Agreement, together with all amendments and
guaranties thereof. For the avoidance of doubt, the Seller License shall not be
construed to be a Lease.

 

3



--------------------------------------------------------------------------------

Permitted Exceptions:    All of the following: applicable zoning and building
ordinances and land use regulations for which there is no violation, the lien of
taxes and assessments not yet delinquent, any exclusions from coverage set forth
in the jacket of any Owner’s Policy of Title Insurance, any exceptions caused by
Buyer, its agents, representatives or employees, public utility easements of
record without encroachment by any of the Improvements, and any matters deemed
to constitute Permitted Exceptions under Section 5(d) hereof. Personal Property:
   Any and all personal property owned by Seller (if any) and located on the
Real Property. Property:    The Real Property, the Personal Property, the
Approved Contracts (as defined in Section 4), the Leases and the Intangible
Property. Purchase Price:    Six Hundred Thousand Dollars ($600,000) Real
Property:    The Land and the Improvements. Seller:    SeaChange International,
Inc., a Delaware corporation Seller’s Address:   

50 Nagog Park

Acton, Massachusetts

Attn: Chief Financial Officer

Telephone: (978) 889-3023

 

With a copy to:

 

SeaChange International, Inc.

50 Nagog Park

Acton, Massachusetts

Attn: Legal Department

Telephone: (978) 889-3166

Seller License:    An agreement between Buyer, as licensor, and Seller, as
licensee, the form of which is provided in Exhibit M attached hereto, pursuant
to which Seller shall be permitted to remain in possession of the Property
post-Closing for a period of time of up to six (6) months, subject to the terms
and conditions outlined in Section hereof.

 

4



--------------------------------------------------------------------------------

Tenant Inducement Costs:    All third-party payments, costs and expenses
required to be paid or provided by Seller, as landlord, pursuant to a Lease
which is in the nature of a tenant inducement, including tenant improvement
costs, tenant allowances, building lease buyout costs, landlord’s work costs,
brokerage commissions, reimbursement of tenant moving expenses and other
out-of-pocket costs. Title Company:    Stewart Title Guaranty Company

2. DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Within one
(1) Business Day of the Effective Date, Buyer shall deposit the Initial Deposit
with Escrow Holder, at Escrow Holder’s office, by check or by wire transfer,
funds in the amount of the Initial Deposit as a deposit on account of the
Purchase Price, Immediately upon Escrow Holder’s receipt of the Initial Deposit
(and, if applicable, the Additional Deposit), Escrow Holder shall place the same
in an interest-bearing account reasonably acceptable to Buyer and Seller (any
subsequent references herein to the Deposit shall be deemed to include any
interest accrued thereon).

Within One (1) business day after the expiration of the Contingency Period,
provided that the Agreement has not otherwise been terminated by Buyer in
accordance with the terms hereof, Buyer shall deposit the Additional Deposit in
immediately available funds with Title Company to further secure Buyer’s
obligations under this Agreement. Upon payment of the Additional Deposit, the
term Deposit shall mean the Initial Deposit and the Additional Deposit.

The Deposit (as and when paid to Escrow Holder) shall be held by Escrow Holder
in accordance with this Agreement, and, if applicable, in accordance with Escrow
Holder’s standard form of escrow agreement which Buyer and Seller agree to
execute in addition to this Agreement.

If the transactions contemplated hereby close as provided herein, the Deposit
shall be paid to Seller and shall be credited toward the Purchase Price and
Buyer shall pay through escrow to Seller the balance of the Purchase Price net
of all prorations and other adjustments provided for in this Agreement. If
Buyer, in its sole discretion, elects not to purchase the Property, by
delivering notice of its intention not to purchase the Property during the
Contingency Period, Buyer shall have the right to direct Escrow Holder to return
the Deposit to Buyer, and no consent on the part of Seller shall be required. If
this Agreement is otherwise terminated pursuant to the terms hereof or if the
transactions do not close, the Deposit shall be returned to Buyer or delivered
to Seller as otherwise specified in this Agreement.

3. DELIVERY OF MATERIALS FOR REVIEW. On or before the Effective Date, Seller
shall deliver to Buyer at Buyer’s address set forth in Section 1 above, the
materials listed on Exhibit B (collectively, the “Documents”) for Buyer’s
review, to the extent the same are in Seller’s possession. Without limitation on
the foregoing, Seller shall make any other documents, files and information
reasonably requested by Buyer concerning the Property and which are in Seller’s
possession or control available for Buyer’s inspection at Seller’s general
offices or such other location as shall be mutually convenient to the parties.

 

5



--------------------------------------------------------------------------------

4. CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a “Contingency”, and collectively, the
“Contingencies”) set forth in this Section 4 in each case within the Contingency
Period.

(a) Property Review. On or before the expiration of the Contingency Period,
Seller shall have given Buyer an opportunity to conduct its due diligence
review, investigation and analysis of the Property (the “Due Diligence Review”)
independently or through agents of Buyer’s own choosing, and Buyer shall have
completed and shall be satisfied, in Buyer’s sole and absolute discretion, with
Buyer’s Due Diligence Review, which may include, but shall not necessarily be
limited to, Buyer’s review, investigation and analysis of; (i) all of the
Documents; (ii) the physical condition of the Property including all buildings,
structures, and mechanical systems; (iii) the adequacy and availability at
reasonable prices of all necessary utilities, including, without limitation, the
services necessary to operate the Improvements for Buyer’s intended use of the
Property; (iv) the adequacy and suitability of applicable zoning, building
codes, permits, certificates of occupancy, current uses of the building and and
Approvals; (v) market feasibility studies and a commercial real estate
appraisal; and (vi) such tests and inspections of the Property as Buyer may deem
necessary or desirable.

(b) Environmental Audit. On or before the expiration of the Contingency Period,
Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, an environmental audit
and assessment of the Real Property (the “Environmental Audit”), including but
not limited to the performance of such tests and inspections as Buyer may deem
necessary or desirable, subject to the terms and provisions hereof, in order to
determine the presence or absence of any Hazardous Materials (as defined in
Section 12(i) hereof).

(c) Tenant Estoppels. On or before the expiration of the Contingency Period,
Buyer shall have received an estoppel certificate substantially in the form
attached hereto as Exhibit C unless the provisions of any Lease specify the form
or content of an estoppel to be delivered by the tenant thereunder, in which
event such estoppel certificate shall be in such form and/or contain such
content as may be required pursuant to such Lease (the “Tenant Estoppel”),
executed by each tenant under each of the Leases with respect to the status of
such Lease, rent payments, tenant improvements, lease defaults and other matters
relating to such Lease, and disclosing no defaults, disputes or other matters
objectionable to Buyer in its sole and absolute discretion.

(d) Board Approval. On or before the expiration of the Contingency Period, Buyer
shall have obtained approval for the transaction contemplated by this Agreement
from its Board of Directors (“Board Approval”).

 

6



--------------------------------------------------------------------------------

The foregoing Due Diligence Review, Environmental Audit, and Board Approval
Contingencies are solely for Buyer’s benefit and only Buyer may determine such
Contingencies to be satisfied or waived.

If Buyer fails to terminate this Agreement during the Contingency Period, then
the Contingencies shall be deemed satisfied or waived and the parties shall,
subject to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
During the Contingency Period Buyer may elect not to purchase the Property for
any reason or for no reason whatsoever, all in Buyer’s sole and absolute
discretion. Upon any such termination, Escrow Holder shall return the Deposit
(if any) to Buyer and, except for those provisions of this Agreement which
expressly survive the termination of this Agreement, the parties hereto shall
have no further obligations hereunder.

With respect to the Existing Contracts only, prior to the expiration of the
Contingency Period, Buyer may furnish Seller with a written notice of the
contracts and agreements (the “Approved Contracts”) which Buyer has elected to
assume at the Closing, All Existing Contracts not included in any such notice
shall be excluded from the Property to be conveyed to Buyer, and are herein
respectively referred to as the “Rejected Contracts”, and, if Buyer fails to
deliver such notice, all Existing Contracts shall be deemed Rejected Contracts.
Seller shall at Seller’s sole cost and expense terminate on or before the
Closing Date all Rejected Contracts and shall deliver to Buyer evidence
reasonably satisfactory to Buyer of Seller’s termination on or prior to Closing
of all Rejected Contracts. Notwithstanding anything contained herein to the
contrary, Seller agrees to cause any existing property management agreements and
any leasing listing agreements to be terminated effective as of the Closing Date
and Seller shall be solely responsible for any fees or payments due thereunder.

5. TITLE COMMITMENT; SURVEY; SEARCHES. Buyer’s obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer’s having approved the condition of title
to the Property and a survey of the Real Property in the manner provided for in
this Section 5 on or prior to the dates set forth herein.

(a) Title Commitment. On or before the date which is ten (10) days after the
Effective Date, Buyer shall cause the Title Company to deliver a commitment (the
“Title Commitment”) for the Title Policy (as defined in Section 6 hereof),
issued by the Title Company showing Seller as the owner of good and indefeasible
fee simple title to the Real Property, together with legible copies of all
documents (“Exception Documents”) referred to in Schedule B of the Title
Commitment.

(b) Survey. Seller shall deliver Seller’s existing ALTA/ACSM survey of the Real
Property to Buyer, and Seller shall cooperate with Buyer to obtain, at Buyer’s
sole cost and expense, an update of Seller’s existing survey from a surveyor
licensed in the Commonwealth of Massachusetts, which shall be certified to
Buyer, Title Company and Buyer’s lender (if applicable) with a certification in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by ALTA and NSPS in 2011 (the
“Survey”).

 

7



--------------------------------------------------------------------------------

(c) Searches. Buyer may obtain, at its sole cost and expense, current UCC, tax
lien and judgment searches with respect to Seller liens, security interests and
adverse claims affecting the Seller’s interest in the Real Property and/or the
Personal Property (collectively, “Searches”).

(d) Permitted/Unpermitted Exceptions. Buyer shall have the right, up until on or
before three (3) days before the end of the Contingency Period, to object in
writing (“Buyer’s Exception Notice”) to any title matters that are not Permitted
Exceptions which are disclosed in the Title Commitment or Survey (herein
collectively called “Liens”). Unless Buyer shall timely object to the Liens,
such Liens shall be deemed to constitute additional Permitted Exceptions, Any
exceptions which are timely objected to by Buyer shall be herein collectively
called the “Title Objections.” If, on or before one (1) Business Day before the
end of the Contingency Period, Seller fails to cause or covenant to Buyer in
writing to remove or endorse over any Title Objections prior to the Closing in a
manner satisfactory to Buyer in its sole and absolute discretion (Seller having
no obligation to agree to cure or correct any such Title Objections), Buyer may
elect, prior to the expiration of the Contingency Period to either (a) terminate
this Agreement by giving written notice to Seller and Escrow Holder, in which
event the Deposit shall be paid to Buyer and, thereafter, the parties shall have
no further rights or obligations hereunder except for those obligations which
expressly survive the termination of this Agreement, or (b) waive such Title
Objections, in which event such Title Objections shall be deemed additional
“Permitted Exceptions” and the Closing shall occur as herein provided without
any reduction of or credit against the Purchase Price. Buyer shall have the
right to amend Buyer’s Exception Notice (“Buyer’s Amended Exception Notice”) to
reasonably object to any title matters that are not Permitted Exceptions which
are disclosed in any supplemental reports or updates to the Title Commitment or
Survey delivered to Buyer after the end of the Contingency Period (which title
matters were not reflected in the Title Commitment or Survey provided to Buyer
prior to the end of the Contingency Period) provided that Buyer objects to the
same within five (5) days after Buyer’s receipt of the applicable supplemental
reports or updates to the Title Commitment or Survey but in no event after
Closing. If Seller fails to take the action requested by Buyer in Buyer’s
Amended Exception Notice, Buyer may elect prior to Closing to proceed under
either clause (a) or (b) of the sentence which precedes the immediately
preceding sentence, in either case within two (2) Business Days thereafter,
Notwithstanding anything to the contrary contained in this Agreement, any Lien
which is a financial encumbrance such as a mortgage, deed of trust, or other
debt security, attachment, judgment, lien for delinquent real estate taxes and
delinquent assessments, mechanic’s or materialmen’s lien, which is outstanding
against the Property, or any part thereof, that is revealed or disclosed by the
Title Commitment or any updates thereto and/or the Searches (herein such matters
are referred to as “Financial Encumbrances”) shall in no event be deemed a
Permitted Exception, and Seller hereby covenants to remove all Financial
Encumbrances to which it is a party on or before the Closing Date.

(e) Approved Title and Survey. The condition of title as approved by Buyer in
accordance with this Section 5 is referred to herein as the “Approved Title” and
the Survey as approved by Buyer in accordance with this Section 5 is referred to
herein as the “Approved Survey”.

 

8



--------------------------------------------------------------------------------

6. DEED; TITLE POLICY. Seller shall convey the Real Property to Buyer by a
quitclaim deed substantially in the form of Exhibit D attached hereto (the
“Deed”). As a condition to Buyer’s obligation to consummate the purchase of the
Property and other transactions contemplated hereby, as of Closing the Title
Company shall be unconditionally committed to issue to Buyer an ALTA extended
coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
dated effective as of the date the Deed is recorded and insuring Buyer (or its
nominee or assignee, if applicable) as the owner of good and indefeasible fee
simple title to the Real Property, free from all Financial Encumbrances and
subject to no exceptions other than Permitted Exceptions (the “Title Policy”).
Seller shall deliver to the Title Company reasonable and customary instruments,
documents, payments, indemnities, releases, evidence of authority and agreements
relating to the issuance of the Title Policy based upon the requirements of
Schedule B of the Title Commitment applicable to Seller, including without
limitation a no lien, gap and possession affidavit in a form reasonably
acceptable to the Title Company (collectively, the “Owner’s Affidavit”).

7. PRORATIONS. The following prorations shall be made between Seller and Buyer
on the Closing Date, computed with income and expenses for the Closing Date
itself being allocated to Buyer:

(a) Rents Payable Under Leases. The word “Rents” as used herein shall be deemed
to include, without limitation, (i) fixed monthly rents and other fixed charges
payable by the tenants under the Leases, (ii), any amounts payable by the
tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

Seller shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Seller prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such tenant’s current Rent obligations and then to past due
amounts in the reverse order in which they were due. Subject to the foregoing,
any such Rents collected by Buyer shall, to the extent properly allocable to
periods prior to the Closing, be paid, promptly after receipt, to the Seller and
any portion thereof properly allocable to periods from and after the Closing
Date shall be retained by Buyer. The term “costs of collection” shall mean and
include reasonable attorneys’ fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

Seller shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six months after Closing to bill
tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Seller for any such
amounts.

 

9



--------------------------------------------------------------------------------

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants shall be
credited to Buyer on the Closing Date, Seller shall not apply any security
deposits between the Effective Date and Closing.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid. In addition, if
as of the Closing Date there exists any rebate, rental concession, free-rent
period, credit, setoff or rent reduction under or with respect to any Lease
which extends beyond the Closing Date, then the prorations in favor of Buyer
hereunder shall include an amount equal to the aggregate amount of all such
rebates, rental concessions, free-rent periods, credits, setoffs or rent
reductions applicable to any period or periods after the Closing Date.

(b) Rent Adjustments. Pending final adjustments and prorations, as provided in
Section 7(a) above, to the extent that any additional rent, adjustment rent or
escalation payments, if any, including, without limitation, estimated payments
for Taxes (as defined below), insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Property, are paid by tenants
to the landlord under the Leases based on an estimated payment basis (monthly,
quarterly, or otherwise) for which a future reconciliation of actual Operating
Costs to estimated payments is required to be performed at the end of a
reconciliation period, Buyer and Seller shall make an adjustment at Closing for
the applicable reconciliation period (or periods, if the Leases do not have a
common reconciliation period) based on a comparison of the actual Operating
Costs to the estimated payments at and as of Closing. If, as of Closing, Seller
has received additional rent, adjustment rent or escalation payments in excess
of the amount that tenants will be required to pay, based on the actual
Operating Costs as of Closing, Buyer shall receive a credit in the amount of
such excess. If, as of Closing, Seller has received additional rent, adjustment
rent or escalation payments that are less than the amount that tenants would be
required to pay based on the actual Operating Costs as of Closing, Seller shall
receive the same from Buyer following Closing but only after Buyer collects the
same from the applicable tenants. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Buyer and shall be reasonably estimated by the parties if
final bills are not available.

(c) Taxes and Assessments. Real estate taxes and special assessments, if any,
assessed against the Property (“Taxes”) for the tax year in which the Closing
occurs (the “Closing Tax Year”) shall be prorated as follows: Buyer shall
receive a credit for Taxes not paid for the Closing Tax Year prorated based on
the number of days of Seller’s ownership of the Property in the Closing Tax Year
through the day immediately preceding the Closing Date, all as and to the extent
that Seller has not yet paid the relevant bill therefor; and Seller shall

 

10



--------------------------------------------------------------------------------

receive a credit for Taxes paid by or on behalf of Seller in the Closing Tax
Year to the relevant taxing authority prior to Closing, prorated based on the
period of Buyer’s ownership of the Property in the Closing Tax Year. If bills
for Taxes payable in the Closing Tax Year are unavailable on the Closing Date,
the taxes will be pro-rated based upon the tax applicable for the previous tax
period.

(d) Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date.

(e) Other Prorations. Charges payable under the Approved Contracts assigned to
Buyer pursuant to this Agreement shall be prorated as of the Closing Date. Buyer
shall also receive a credit equal to any past due payments (including interest
or penalties due) from Seller to any of the other parties to the Approved
Contracts.

Seller and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Seller shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of Seller
performing services at the Property shall be employed by Buyer. Accordingly,
there will be no prorations for insurance premiums or payroll, and Seller shall
be liable for all premiums and payroll expenses in connection with the
foregoing.

If Seller has made any deposit with any utility company or local authority in
connection with services to be provided to the Property, such deposits shall, if
Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Seller shall receive a credit equal to the amounts so assigned. Seller shall
reasonably cooperate with Buyer to transfer all utility services to Buyer at
Closing.

In no event shall any costs of the operation or maintenance of the Property
applicable to the period prior to the Closing be borne by Buyer.

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer’s prior written consent
pursuant to Section 14(c). Seller shall have no responsibility, whatsoever, with
respect to any Tenant Inducement Costs for which Buyer is expressly responsible
under this paragraph (and to the extent Seller has paid any such Tenant
Inducement Costs described in this paragraph at any time following the Effective
Date of this Agreement and prior to Closing, Seller shall receive a proration
credit therefor at Closing). Except for the specific Tenant Inducement Costs
which Buyer is responsible for under this paragraph, Buyer shall receive at the
Closing a credit toward the Purchase Price equal to all unpaid and outstanding
Tenant Inducement Costs under all Leases including, without limitation, those
described on Exhibit K.

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Escrow Holder and approved by both
parties. At least five (5) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Seller, shall provide Buyer with a
preliminary proration and closing statement,

 

11



--------------------------------------------------------------------------------

together with backup documentation and substantiating the prorations provided
for and the calculations performed, in order that Buyer may verify Seller’s
methods and calculations. In the event any prorations made pursuant hereto shall
prove incorrect for any reason whatsoever, either party shall be entitled to an
adjustment to correct the same provided that it makes written demand on the
other within six (6) months after the Closing Date. To the extent that the
proration of any Taxes or other Operating Costs are deferred pursuant to the
Seller License, this period of time shall be extended for the duration of the
Seller License to allow for Buyer and Seller to adjust such charges accordingly.
The provisions of this Section 7 shall survive the Closing.

8. CLOSING.

(a) Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Seller and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policy or “marked-up” title commitment as described herein
and the payment of the Purchase Price). Seller shall provide any reasonable and
customary affidavits or undertakings to the Title Company necessary for the
aforedescribed “New York Style” type of Closing to occur. All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

(b) Buyer’s Conditions to Closing. It is a condition to Buyer’s obligation to
proceed to Closing and to consummate the transactions contemplated hereby, that,
as of the Closing Date:

(i) all of the Seller’s representations and warranties hereunder shall be true
and correct in all material respects and Seller’s Closing Certificate delivered
pursuant to Section 9 hereof shall not disclose any material qualifications or
material changes in Seller’s representations and warranties set forth in
Section 12 hereof;

(ii) Seller shall have performed in all material respects all of its covenants
hereunder;

(iii) this Agreement shall not have terminated during the Contingency Period;

(iv) Buyer shall have received executed subordination agreements in a form
requested by Buyer’s lender, or in a form provided for in any respective
tenant’s leases, for each of the tenants of the Property.

(v) the Title Company shall be unconditionally committed to issue the Title
Policy at Closing; and

 

12



--------------------------------------------------------------------------------

(vi) Seller shall have delivered all other documents and other deliveries listed
in Section 9 hereof.

If any condition to Buyer’s obligations hereunder is not fulfilled, including
any condition not set forth in this Section 8(b), then Buyer shall have the
right to terminate this Agreement by written notice to Seller delivered on or
before the Closing Date (or such sooner date as is herein required), in which
event the Deposit less the Independent Contract Consideration shall be returned
to Buyer, all obligations of the parties hereto shall thereupon cease (except
for those which survive the early termination of this Agreement as expressly
provided herein) and this Agreement shall thereafter be of no further force and
effect, unless such failure of condition constitutes a default on the part of
Seller under any other provision of this Agreement, in which case the terms of
Section 11(b) shall also apply.

(c) Seller’s Conditions to Closing. It is a condition to Seller’s obligation to
proceed to Closing and to consummate the transactions contemplated hereby, that,
as of the Closing Date,

(i) all of the Buyer’s representations and warranties hereunder shall be true
and correct in all material respects;

(ii) Buyer shall have performed in all material respects all of its covenants
hereunder;

(iii) this Agreement shall not have terminated during the Contingency Period;
and

(iv) Buyer shall have delivered all other documents and other deliveries
required of it under Section 9 hereof.

If any condition to Seller’s obligations set forth in this Section 8(c)
hereunder is not fulfilled, then Seller shall have the right to terminate this
Agreement by written notice to Buyer, in which event all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly set forth herein) and this Agreement
shall thereafter be of no further force and effect, and Seller shall be entitled
to the Deposit in accordance with Section 11(a) of this Agreement if Buyer
failed to consummate the Closing when required with all Buyer’s conditions
precedent to Closing having been satisfied, but otherwise the Deposit, less the
Independent Contract Consideration, shall be returned to Buyer.

(d) Buyer’s Extension Right. Buyer shall have the right to extend the Closing
Date for up to thirty (30) days for any reason (the “Extension Period”) by
(i) giving Seller written notice of such election on or before 5:00 p.m.
(Eastern) on the date that is five (5) Business Days prior to the Scheduled
Closing Date. Seller agrees that Buyer shall have the option to close at any
time during the Extension Period upon five (5) Business Days prior notice to
Seller.

 

13



--------------------------------------------------------------------------------

9. ESCROW.

(a) Seller’s Closing Deliveries. On or prior to the Closing Date, Seller shall
deliver to Escrow Holder the following documents and materials, all of which
shall be in such form and substance as required hereunder:

(i) Deed; Transfer Declarations. The Deed, duly executed, acknowledged and in
recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii) Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in the form of Exhibit E attached
hereto (the “Bill of Sale”).

(iii) Assignment of Leases. Two (2) originals of an assignment of the Leases and
all guaranties thereof, duly executed and acknowledged by Seller in the form of
Exhibit F attached hereto (the “Assignment of Leases”).

(iv) Assignment of Contracts. Two (2) originals of an assignment of the Approved
Contracts, duly executed and acknowledged by Seller and to the extent required
under the terms of any Approved Contract, consented to by the other party to
such Contract in the form of Exhibit G attached hereto (the “Assignment of
Contracts”).

(v) Title Clearance Documents. An Owner’s Affidavit and a “gap” undertaking duly
executed by Seller in a form reasonably acceptable to the Title Company.

(vi) FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
under penalty of perjury, certifying that Seller is not a “foreign person”,
pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of
1986, as amended in the form of Exhibit H attached hereto (“Section 1445”) (the
“FIRPTA Affidavit”). If Seller shall fail or be unable to deliver the same, then
Buyer shall have the right to withhold such portion of the Purchase Price as may
be necessary, in the reasonable opinion of Buyer and its counsel, to comply with
Section 1445 and applicable law.

(vii) Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii) Seller’s Closing Certificate. A certificate duly executed by Seller in
the form of Exhibit I attached hereto (the “Seller’s Closing Certificate”).

 

14



--------------------------------------------------------------------------------

(ix) Seller License. Two (2) originals of the Seller License.

On or prior to the Closing Date, Seller shall deliver to Buyer the following
documents and materials:

(1) Documents. Originals of all Documents to the extent in Seller’s possession
or reasonable control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

(2) Keys; Manuals. Keys to all entrance doors in the Improvements, properly
tagged for identification, and, to the extent in Seller’s possession or
reasonable control, all operating manuals relating to operation of the equipment
and systems which are part of the Property.

(3) Letters of Credit. With respect to any security deposits under Leases which
are in the form of letters of credit, such letters of credit (including all
amendments) together with a duly executed assignment of such letters of credit,
in form required by the issuer of such letters of credit, which cites Buyer as
the beneficiary thereof, along with the fees, if any, required to transfer such
letters of credit to Buyer.

(4) Notices to Tenants. Notice to each of the tenants and any guarantors under
the Leases, notifying them of the sale of the Property and directing them to pay
all future rent as Buyer may direct.

(5) Notices to Parties Under Approved Contracts. Notices to each of the parties
(other than Seller) under the Approved Contracts, notifying them of the sale of
the Property and directing them to address all matters relating to the Approved
Contracts as Buyer may direct.

(6) Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

To the extent that Seller identifies any documents or materials that should have
been turned over to Buyer at Closing pursuant to this Section 9(a), the
obligation for Seller to deliver such materials shall survive Closing.

(b) Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer shall
deliver to Escrow Holder the Purchase Price for the Property as provided in
Section 1. On or prior to the Closing Date, Buyer shall deliver to Escrow Holder
two (2) duly executed counterparts of the Assignment of Leases, Assignment of
Contracts, the Seller License, and the Closing Statement and such other
documents as the Title Company may reasonably require including evidence
confirming the due authorization, execution and delivery of this Agreement and
the other documents to be executed in connection herewith by Buyer.

 

15



--------------------------------------------------------------------------------

(c) Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Seller and escrow instructions for Escrow Holder, If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional standard escrow instructions of Escrow Holder (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide, The Additional
Instructions shall not modify or amend the provisions of this Agreement or
impose any additional obligations upon either Seller or Buyer, unless otherwise
agreed to in writing by Seller and Buyer.

(d) Procedures Upon Failure of Condition. Except as otherwise expressly provided
herein, if any of the conditions set forth in this Agreement is not timely
satisfied or waived for a reason other than the default of Buyer or Seller in
the performance of their respective obligations under this Agreement:

(i) This Agreement, the escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii) Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit, and to Seller and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii) Any escrow cancellation and title charges shall be shared equally buy
Buyer and Seller.

(e) Actions of Escrow Holder. On the Closing Date, provided Buyer and Seller
have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i) Record the Deed in the Recording Location;

(ii) Deliver to Buyer the closing documents required to be delivered to Buyer
under this Agreement and any supplemental instructions provided by Buyer;

(iii) Deliver to Seller in cash or current funds, all sums due Seller pursuant
to this Agreement and any documents required to be delivered to Seller under
this Agreement and any supplemental instructions provided by Seller;

(iv) Cause the Title Company to issue and deliver the Title Policy to Buyer; and

(v) Deliver to Seller and Buyer the Closing Statement which has been certified
by Escrow Holder to be true and correct.

 

16



--------------------------------------------------------------------------------

10. CLOSING COSTS; PROPERTY COSTS. Seller shall pay: (a) Any deed taxes,
documentary stamps, transfer taxes, intangible taxes or other similar taxes,
fees or assessments; (b) the real estate commission to the Broker; (c) 1/2 of
the escrow fees and other charges owing to Escrow Holder; and (d) all of the
Seller’s legal fees and expenses and the cost of all performances by Seller of
its obligations hereunder.

Buyer shall pay: (a) the cost of the Title Policy and for all endorsements to
the Title Policy requested by Buyer; (b) 1/2 of the escrow fees and other
charges owing to Escrow Holder; (c) the cost of updating the Survey; and (d) all
of Buyer’s legal fees and expenses and the cost of all performances by Buyer of
its obligations hereunder (including costs associated with its Due Diligence
Review except as otherwise provided herein).

All other closing costs shall be allocated between Buyer and Seller in
accordance with local custom.

11. REMEDIES.

(a) LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLER HEREBY ACKNOWLEDGE
AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT
(ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR
WAIVED), SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL
NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE
OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSING FAILS
TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE OTHER
REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF SUCH A BUYER DEFAULT. BUYER AND
SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF
THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL
SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLER HEREBY AGREE THAT
SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL
OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR
WAIVED), AS ITS SOLE AND EXCLUSIVE REMEDY TERMINATE THIS AGREEMENT AND CANCEL
THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON ESCROW HOLDER
SHALL DELIVER THE DEPOSIT TO SELLER AND SELLER SHALL RECEIVE THE DEPOSIT AS
LIQUIDATED DAMAGES FOR SUCH DEFAULT AND SELLER WAIVES ALL OTHER REMEDIES. SUCH
RETENTION OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY.
FOLLOWING TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE ESCROW AND THE
DELIVERY TO AND RETENTION OF THE DEPOSIT BY SELLER AS LIQUIDATED DAMAGES
PURSUANT TO THIS SECTION 11(a), ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND
SELLER UNDER THIS AGREEMENT SHALL BE TERMINATED SUBJECT TO SURVIVAL OF SUCH
OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION.

 

17



--------------------------------------------------------------------------------

(b) Buyer’s Remedies. In the event of a default by Seller of its obligation to
proceed to Closing under this Agreement, Buyer may, at its option, (i) terminate
this Agreement in which case the Deposit shall be immediately returned to Buyer,
or (ii) specifically enforce the terms and conditions of this Agreement.

(c) Aggregate Liability. Without limiting Buyer’s specific performance remedy
under Section 11(b), Seller’s aggregate liability to Buyer under this Agreement
after the Closing as a result of a breach of representation or warranty or any
other covenant or indemnity made by Seller shall in no event collectively exceed
One Hundred Thousand Dollars ($100,000), in the aggregate.

(d) Limitation on Seller’s Liability. In addition to the limitation set forth in
Section 16 below, in the event that Buyer has knowledge, through its Due
Diligence Review or otherwise, that any of the representations or warranties
made by Seller under this Agreement were not true or correct when made or that
Seller has breached a covenant hereunder, and if Buyer nevertheless closes the
transaction contemplated by this Agreement, then Buyer shall be deemed to have
waived any such representation and warranty or covenant breach (as applicable)
and shall have no further claim against Seller with respect thereto.

12. SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Buyer and the performance by Buyer
of its duties and obligations hereunder, Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date and
as of the Closing Date:

(a) Delivery of Written Materials. Seller has not made to Buyer any misstatement
of any material fact relating to the Property, or this Agreement, nor failed to
deliver to Buyer any written materials in Seller’s possession or of which Seller
has knowledge which contain information that would have a material adverse
impact on Buyer’s ability to use and operate the Property as it is currently
being used and operated or the value of the Property.

(b) Compliance With Laws. Except as disclosed on Exhibit L, Seller has received
no written notice of, and to Seller’s knowledge there are no material violations
of, any legal requirement affecting the Property which have not been corrected
in all material respects.

(c) Litigation. Except as disclosed on Exhibit L, Seller has not received
written notice of any pending or to Seller’s knowledge threatened litigation or
governmental proceeding affecting Seller, or the Property, which relates to the
Property, the validity or enforceability of this Agreement or any instrument or
document to be delivered by Seller in connection with the transactions
contemplated hereby.

 

18



--------------------------------------------------------------------------------

(d) Existing Contracts. Attached as Exhibit J is a true, correct and complete
schedule of all Existing Contracts. Seller has not received any currently
effective notice in writing of any uncured material default under any of such
Existing Contracts and, to Seller’s knowledge, Seller is not in default under
any such Existing Contracts. Seller is not a party to, and, to Seller’s
knowledge, the Property is not subject to, any contract or agreement of any kind
whatsoever, written or oral, with respect to the Property that would be binding
upon the Property or Buyer after Closing, other than the Permitted Exceptions
and the Approved Contracts.

(e) Proceedings. Except as disclosed on Exhibit L, there is no pending, or to
Seller’s knowledge, threatened litigation or other proceeding against Seller
related to the Property, or which may affect Seller’s ability to convey the
Property (including without limitation any condemnation action).

(f) Due Authorization. Seller is a corporation organized, validly existing and
in good standing under the laws of the State of Delaware. Seller has full power
to execute, deliver and carry out the terms and provisions of this Agreement and
each of the other agreements, instruments and documents herein required to be
made or delivered by Seller pursuant hereto, and has taken all necessary action
in connection with the execution, delivery and performance of this Agreement and
such other agreements, instruments and documents. The individuals executing this
Agreement and all other agreements, instruments and documents herein required to
be made or delivered by Seller pursuant hereto on behalf of Seller are and shall
be duly authorized to sign the same on Seller’s behalf and to bind Seller
thereto.

(g) Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(h) No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or, to the knowledge of Seller, any order,
rule or regulation of any court or other governmental agency or official.

(i) Environmental Matters. To Seller’s knowledge and except as may be disclosed
in the Documents none of the Property, including subsurface soil and
groundwater, contains any Hazardous Materials. As used in this Agreement,
“Hazardous Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, mold, PCB laden oil, hazardous waste, pollutants,
contaminates, toxic substances, pollution or related materials specified as such
in, or regulated under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials but
excluding office supplies, cleaning materials, personal grooming items or other
items that are sold for consumer or commercial use and typically used in other
similar buildings or space.

 

19



--------------------------------------------------------------------------------

(j) Leases. Attached as Exhibit K to this Agreement is a true, correct and
complete list of all currently existing Leases at the Property to which Seller
is a party; full, true and complete copies of all Leases and all amendments and
guarantees relating thereto have heretofore been delivered to Buyer (or made
available to Buyer as part of the Documents). To Seller’s knowledge, each Lease
is in full force and effect, and except as shown on Exhibit L, to Seller’s
knowledge, no rent or other amounts payable under the Leases is more than one
(1) month in arrears or has been paid more than one month in advance. Exhibit K
sets forth a true and correct listing of all security deposits (indicating cash
or letter of credit) or prepaid rentals made or paid by the tenants under the
Leases. Except as shown in Exhibit L, Seller has not delivered any written
notices of tenant default to any tenants under Leases which remain uncured, nor
has Seller received any written notices of a landlord default from any tenants
under Leases which remain uncured. None of Seller’s interest in any Lease or of
Seller’s right to receive the rentals payable by the tenant thereunder has been
assigned, conveyed, pledged or in any manner encumbered by Seller, except in
connection with any existing financing encumbering the Property, which is to be
repaid by Seller and released as of the Closing. Except as described on Exhibit
L, no tenant has given written notice to Seller of any default or offsets,
claims or defenses available to it. The only Tenant Inducement Costs in the
nature of tenant improvement costs for space currently being leased under any
Leases in effect as of the date hereof (whether in the form of direct payments
therefor required of Seller or in the form of tenant improvement allowances
payable by Seller) or for leasing commissions for leased premises currently
being leased under any such Leases, in any such case which may hereafter be
payable under or with respect to the Leases (and excluding, in any event any
such Tenant Inducement Costs which may arise in connection with expansions or
lease renewals/extensions hereafter occurring under or with respect to any such
Leases) are identified in Exhibit K hereto.

(k) Bankruptcy Matters. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by its creditors, suffered the appointment of a
receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l) Approvals. Seller has heretofore delivered to Buyer (or will make available
to Buyer as part of the Documents) true, full and complete copies, in all
material respects, of all currently existing Approvals. Seller has not received
any currently effective notice in writing of any uncured material breach or
default under any of the Approvals.

(m) OFAC. Seller is not, nor will it become, a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

 

20



--------------------------------------------------------------------------------

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of Michael Prinn (who is the
Chief Financial Officer of Seller), without any duty of inquiry or
investigation; provided that so qualifying Seller’s knowledge shall in no event
give rise to any personal liability on the part of Michael Prinn, or any other
partner, member, officer or employee of Seller, on account of any breach of any
representation or warranty made by Seller herein. Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Seller or such persons
do not have but could have obtained through further investigation or inquiry. No
broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.

13. BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations hereunder, Buyer does hereby acknowledge, warrant,
represent and agree to and with Seller that as of the Effective Date and as of
the Closing Date:

(a) Due Authorization. Buyer is a corporation organized, validly existing and in
good standing under the laws of the State of Delaware, Buyer has or will have
full power to execute, deliver and carry out the terms and provisions of this
Agreement and each of the other agreements, instruments and documents herein
required to be made or delivered by Buyer pursuant hereto, and, subject to
Section 4(c) above, has or will have taken all necessary action to authorize the
execution, delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Buyer pursuant hereto on behalf of Buyer are or will be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b) Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c) No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

 

21



--------------------------------------------------------------------------------

(d) OFAC. Buyer is not, nor will it become, a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(e) AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS
DELIVERED AT CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, AND BUYER
HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING, SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY
SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING
THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE CLOSING, THE PROPERTY
WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT
IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER’S CONSULTANTS IN
PURCHASING THE PROPERTY. EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR OF ANY MEMBER,
MANAGER, OFFICER,

 

22



--------------------------------------------------------------------------------

DIRECTOR, AGENT OR ATTORNEY OF SELLER, BUYER ACKNOWLEDGES THAT ALL INFORMATION
OBTAINED BY BUYER WILL BE OBTAINED FROM A VARIETY OF SOURCES AND, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER WILL NOT BE DEEMED TO HAVE
REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY OF ANY OF
THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER
FURNISHED TO BUYER. UPON CLOSING, BUYER ACKNOWLEDGES THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND
INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT
CLOSING, SELLER WILL SELL AND CONVEY TO BUYER, AND BUYER WILL ACCEPT THE
PROPERTY, “AS IS, WHERE IS,” WITH ALL FAULTS. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE
SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. BUYER ACKNOWLEDGES THAT
THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE OF THIS SALE AND ANY
FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY. BUYER, WITH BUYER’S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER
FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN
THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY
SURVIVE THE CLOSING.

14. ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the following
through the Closing Date:

(a) Title. Except as otherwise specifically contemplated in this Agreement or as
may be required by legal requirements, from and after the Effective Date, Seller
shall not make or permit any changes to the Property or to the condition of
title to the Property that would change the Approved Title or the Approved
Survey except with Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer’s sole and absolute discretion after the expiration of the
Contingency Period.

 

23



--------------------------------------------------------------------------------

(b) Maintenance and Operation of Property. From and after the Effective Date,
Seller shall maintain existing insurance coverage in full force and effect, and
shall operate and maintain the Property in substantially the same manner as
operated and maintained as of the Effective Date, shall not delay or defer any
repair or maintenance item, and shall pay all bills and obligations arising from
the Property as payment becomes due. Seller shall not make any material
alterations to or upon the Property or remove any of the Personal Property
therefrom, except with Buyer’s advance written consent, which consent shall not
be unreasonably withheld. Seller shall promptly advise Buyer in writing of any
significant repair or improvement required to keep in the Property in such
condition.

(c) Leases and Agreements. From and after the Effective Date, Seller shall not
enter into any new lease or other occupancy agreements for the Property without
first obtaining Buyer’s advance written consent which shall not be unreasonably
withheld prior to the expiration of the Contingency Period but may be withheld
in Buyer’s sole and absolute discretion after the expiration of the Contingency
Period. From and after the Effective Date, Seller shall not terminate or amend
any of Approved Contracts or any other agreement concerning the Property,
without Buyer’s advance written consent, which consent shall not be unreasonably
withheld prior to the expiration of the Contingency Period but may be withheld
in Buyer’s sole and absolute discretion after the expiration of the Contingency
Period, and Seller shall continue to perform all of its obligations under any
leases and Approved Contracts.

If Seller requests Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Seller shall be required to provide Buyer
with a reasonably detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Seller written notice of approval or disapproval of a proposed new lease or
other occupancy agreement or amendment to any existing Lease within ten
(10) days after Buyer’s receipt of the items described above. If Buyer does not
respond to Seller’s request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

Buyer shall be responsible for any leasing commissions and Tenant Inducement
Costs associated with any new leases entered into after the Effective Date, and
shall expressly assume such obligations at Closing (the terms of this sentence
shall survive Closing and the delivery of any conveyance documents).

(d) Representations and Warranties. Each party shall use reasonable efforts to
prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall promptly notify the other
party in writing if such act or omission occurs.

(e) Entry. As of the Effective Date, during normal business hours prior to the
Closing, Buyer and its agents, employees and contractors (collectively,
“Permittees”) shall have reasonable access to the Property and the right to
interview tenants, at agreed upon times for agreed upon purposes on at least
forty-eight (48) hours prior notice to Seller. Seller shall have the right to
have a representative present during any visits to or inspections of the

 

24



--------------------------------------------------------------------------------

Property by Buyer or any Permittees. Buyer will conduct its Due Diligence Review
in a manner which is not disruptive to tenants or the normal operation of the
Property. In the event Buyer desires to conduct any physically intrusive
inspections, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Seller’s advance written consent, which consent may be
withheld in Seller’s reasonable discretion. Buyer will: (a) maintain
comprehensive general liability (occurrence) insurance (at least $2,000,000),
and deliver a certificate of insurance, which names Seller as an additional
insured thereunder verifying such coverage to Seller promptly upon Seller’s
request; (b) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; and (c) to the extent damaged by
Buyer or its Permittees, restore the Property and Improvements to substantially
the condition in which the same were found before any such entry upon the
Property and inspection or examination was undertaken.

In addition, Buyer shall defend, indemnify and hold harmless Seller from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics’ liens arising out of
or in connection with Buyer’s Due Diligence Review, Buyer’s breach of its
obligations under this Section 14(e) or Buyer’s or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Seller, Seller’s managers, officers,
partners, shareholders or members, as applicable. The provisions of this
Section 14(e) shall survive the earlier of the termination of this Agreement or
Closing for a period of 6 months.

(f) Applications. Following the Effective Date, Seller shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent.

15. DAMAGE TO PROPERTY; TAKING.

(a) Taking. If the Property or any part thereof is taken or is the subject of a
notice of taking by eminent domain prior to the Closing Date, Seller shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Seller (with a copy to Escrow Holder) that it elects to
(a) terminate this Agreement, in which event Escrow Holder shall, upon receipt
of Buyer’s Notice to terminate this Agreement, return the Deposit (less the
Independent Contract Consideration) to Buyer and the parties shall have no
further obligations hereunder, or (b) proceed to Closing, in which event Seller
shall pay over and assign to Buyer all awards recovered or recoverable on
account of such taking, net of any reasonable costs incurred by Seller in
connection therewith. If Buyer elects to proceed under clause (b) above, Seller
shall not compromise, settle, or adjust any claims to such awards without
Buyer’s prior written consent.

(b) Damage. Risk of loss up to and including the Closing Date shall be borne by
Seller except as expressly set forth herein. In the event of any material damage
to or destruction of the Property or any portion thereof, Buyer may, at its
option, by notice to Seller (with a copy to Escrow Holder) given within ten
(10) Business Days after Seller notifies Buyer in writing of such damage or
destruction (and if necessary the Closing Date shall be extended to give Buyer
the full 10-day period to make such election): (i) terminate this Agreement, in

 

25



--------------------------------------------------------------------------------

which event Escrow Holder shall, upon receipt of Buyer’s notice to terminate
this Agreement, return the Deposit (less the Independent Contract Consideration)
to Buyer and the parties shall have no further obligations hereunder (except the
indemnity obligations of each party, which shall survive indefinitely and any
other obligations set forth herein which expressly survive the termination of
this Agreement), or (ii) proceed under this Agreement with no adjustment of the
Purchase Price, receive any insurance proceeds (including any rent loss
insurance applicable to any period on and after the Closing Date) due Seller as
a result of such damage or destruction and assume responsibility for such
repair, and Buyer shall receive a credit at Closing for any deductible amount
under said insurance policies and any uninsured or underinsured loss. If Buyer
elects (ii) above, Seller will cooperate with Buyer in obtaining the insurance
proceeds and such agreements from Seller’s insurers. If the Property is not
materially damaged, then the parties shall proceed to Closing as provided in
clause (ii) above. “Material damage” and “Materially damaged” means damage
(w) resulting in the Property not complying with all legal requirements
applicable to the Property, (x) reasonably exceeding $100,000 or (y) that
entitles any tenant of the Property to terminate its Lease, or (z) which, in
Buyer’s or Seller’s reasonable estimation, will take longer than 120 days to
repair.

(c) Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Seller and Buyer each hereby agree that the provisions
of this Section 15 shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Real Property and expressly waive any provision of applicable law to the
contrary.

16. SURVIVAL. All covenants, obligations, representations and warranties and
indemnities by the respective parties contained herein are intended to and shall
remain true and correct as of the Closing, shall be deemed to be material, and
shall survive the recordation of the Deed for a period of twelve (12) months
(the “Survival Period”). Any covenants and conditions herein that must be
operative after recordation of the Deed to be effective shall be so operative
and shall not be deemed to have been merged in the Deed.

17. SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein contained
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto. Seller shall not have the right, power, or authority to
assign, pledge or mortgage this Agreement or any portion of this Agreement, or
to delegate any duties or obligations arising under this Agreement, voluntarily,
involuntarily, or by operation of law. This Agreement and all rights of Buyer
hereunder may be assigned or transferred by Buyer to any of its affiliates, in
which event all instruments, documents and agreements required to be delivered
to the Buyer hereunder shall be delivered to, and run for the benefit of such
entity, and such entity (rather than Buyer) shall execute and deliver any
instruments, documents or agreements required to be executed and delivered by
Buyer hereunder; provided, however, that in the event of any such assignment to
an affiliate, the original Buyer hereunder shall remain fully liable and
responsible for the performance of Buyer’s obligations hereunder prior to
Closing or if this Agreement terminates following such termination.

18. NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of the
Buyer and Seller and their respective successors and assigns, and no other
person shall have any right or remedy or other legal interest of any kind under
or by reason of this Agreement.

 

26



--------------------------------------------------------------------------------

19. COUNTERPARTS. This Agreement may be executed in multiple counterparts and
shall be valid and binding with the same force and effect as if all parties had
executed the same Agreement. The parties hereby agree that a PDF copy of each
party’s original signature to this Agreement delivered by electronic mail shall
be effective as such party’s signature to this Agreement.

20. ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of the
covenants, conditions and agreements between the parties and shall supersede all
prior correspondence, agreements and understandings, both verbal and written.
The parties intend that this Agreement constitutes the complete and exclusive
statement of its terms and that no extrinsic evidence may be introduced in any
proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21. ATTORNEYS’ FEES. In the event of any litigation regarding the rights and
obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
“prevailing party” shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party. The provisions of this Section 21 shall survive the Closing.

22. NOTICES. All notices required or permitted to be given pursuant to the terms
hereof shall be in writing and shall be delivered to the applicable addresses
set forth in Section 1 of this Agreement either by (a) certified mail, return
receipt requested, in which case notice shall be deemed delivered three
(3) Business Days after deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized and reputable messenger service or overnight courier, in
which case notice shall be deemed delivered one (1) Business Day after deposit
with such messenger or courier on or prior to 5:00 p.m., Eastern Standard Time
(if deposited after such time, notice shall be deemed given upon receipt of the
notice by the addressee), (c) electronic mail, in which case notice shall be
deemed delivered as of the date and time of the entrance of such electronic mail
into the information processing system designated by the recipient’s electronic
mail address, with a copy of such notice sent promptly thereafter in accordance
with (a), (b) or (d) of this section (except that electronic mail delivered
after 5:00 p.m. Eastern Standard time shall be deemed delivered on the next
business day thereafter), or (d) personal delivery with receipt acknowledged in
writing, in which case notice shall be deemed delivered when received. The
notice address for any party may be changed by written notice to the other party
as provided herein.

 

27



--------------------------------------------------------------------------------

23. CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and the masculine shall include the feminine and vice versa.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it. All Exhibits attached hereto are incorporated in this Agreement by reference
thereto.

24. TIME. Time is of the essence of every provision herein contained. Whenever
the date or deadline for any action to be taken is not a Business Day, the
relevant date or deadline shall be the next Business Day.

25. APPLICABLE LAW. This Agreement shall be governed by the internal laws of the
state in which the Real Property is located.

26. NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or amended
orally, but only by an agreement in writing. No waiver shall be effective
hereunder unless given in writing, and waiver shall not be inferred from any
conduct of either party.

27. MARKETING OF PROPERTY. Unless and until this Agreement is duly terminated
pursuant to the terms hereof, Seller shall not enter into any binding agreements
with any party other than Buyer relating to the sale, transfer or other
disposition of the Property or any portion thereof.

28. BROKERAGE COMMISSION. Buyer and Seller each represents and warrants to the
other that it has not dealt with any third party other than Broker in a manner
which would obligate the other to pay any brokerage commission, finder’s fee or
other compensation due or payable with respect to the transaction contemplated
hereby other than a commission to be paid to Broker pursuant to a separate
agreement with Seller, which commission shall be paid 100% by Seller, and paid
only upon the Closing of the purchase and sale contemplated hereby. Buyer shall
indemnify, defend, and hold Seller harmless from and against any losses,
damages, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and costs) incurred by Seller by reason of any actual or alleged
breach or inaccuracy of the Buyer’s representations and warranties contained in
this Section 28. Seller shall indemnify, defend, and hold Buyer harmless from
and against any losses, damages, costs and expenses (including, but not limited
to, reasonable attorneys’ fees and costs) incurred by Buyer by reason of any
actual or alleged breach or inaccuracy of Seller’s representations and
warranties contained in this Section 28. The provisions of this Section 28 shall
survive the Closing.

29. INDEMNITY. Seller hereby agrees to indemnify Buyer and its successors,
assigns, and the affiliates, directors, officers, employees and partners of any
of them, and hold each of them harmless from any and all claims, liabilities,
damages, and penalties and any and all loss, cost, or expense incurred by Buyer
incident to, resulting from, or in any way arising out of any tort claim or
breach of contract claim or other claim for money due and owing in connection
with the ownership or operation of the Property but only to the extent that such
claim arises from circumstances, acts or omissions which occurred prior to the
Closing and not caused by Buyer or its agents. The indemnity set forth herein
shall be deemed to be material and shall survive the delivery of the Deed and
transfer of title for the survival period specified in Section 29 hereof and
shall also be subject to limitation of liability set forth in Section 11(c).

 

28



--------------------------------------------------------------------------------

30. RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31. CONFIDENTIALITY. The parties acknowledge that the transaction described
herein is of a confidential nature and shall not be disclosed except to Buyer’s
or Seller’s respective affiliates, officers, directors, principals, members,
employees, agents, attorneys, partners, accountants, lenders or investors
(collectively, for purposes of this Section 30, the “Permitted Outside Parties”)
or as required by law. No party shall make any public disclosure of the specific
terms of this Agreement, except as required by law (including SEC regulations
and NYSE requirements). In connection with the negotiation of this Agreement and
the preparation for the consummation of the transactions contemplated hereby,
each party acknowledges that it will have access to confidential information
relating to the other party. Each party shall treat such information as
confidential, preserve the confidentiality thereof, and not duplicate or use
such information, except to Permitted Outside Parties in connection with the
transactions contemplated hereby. Except as required by applicable law, neither
party shall issue any press release or make any statement to the media without
the other party’s consent, which consent shall not be unreasonably withheld or
delayed. The provisions of this Section shall survive any termination of this
Agreement.

32. WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR
(II) CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE
AN ORIGINAL OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
FOREGOING WAIVER.

33. NON-WAIVER. No waiver of any provision of this Agreement shall be deemed to
have been made unless it is expressed in writing and signed by the party charged
with making the waiver. No delay or omission in the exercise of any right or
remedy accruing upon a breach of this Agreement shall impair such right or
remedy or be construed as a waiver of such breach. The waiver of any breach of
this Agreement shall not be deemed to be a waiver of any other breach hereof.

34. SELLER LICENSE. Buyer and Seller agree to enter into the Seller License at
Closing, pursuant to which Seller shall be allowed to remain in possession of
the Property for a period of up to six (6) months. As further detailed in the
Seller License, Seller shall be obligated to pay monthly rent of $4,000 per
month, and pay all Taxes, utilities, and other Operating Costs, and Seller have
the right to terminate the Seller License upon sixty (60) days notice to Buyer.

[Signatures appear on following page.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

SELLER:     SEACHANGE INTERNATIONAL, INC.,
a Delaware corporation     By:   Michael D Prinn       Name: Michael Prinn      
Title: CFO, Senior Vice President and Treasurer BUYER:     CALARE PROPERTIES,
INC.,
a Delaware corporation     By:   Todd Barclay     Name:   Todd Barclay    
Title:   VP, Acquisitions

Signature Page to Purchase and Sale Agreement and Escrow Instructions

 

 



--------------------------------------------------------------------------------

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

STEWART TITLE GUARANTY COMPANY, Escrow Holder By:   /s/ Zachary P. Allen Name:  
Zachary P. Allen Title:   Underwriting Counsel Date:   11/4/2019

Signature Page to Purchase and Sale Agreement and Escrow Instructions

 

 



--------------------------------------------------------------------------------

EXHIBITS A – L omitted pursuant to Item 601(a)(5) of Regulation S-K. A copy of
such omitted

exhibits will be furnished as a supplement to the Securities and Exchange
Commission upon

request.



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF SELLER LICENSE

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is made as of this          day of
[                    ], 2019, by and between, [                    ], LLC, a
Massachusetts limited liability company, having an address at c/o Calare
Properties, 30 Speen Street, Framingham, MA 01701 (the “Licensor”), and
SEACHANGE INTERNATIONAL, INC., a Delaware corporation, having an address at 50
Nagog Park, Acton Massachusetts (the “Licensee”).

W I T N E S S E T H:

WHEREAS, Licensee is the former owner of certain land and buildings located at
50 Nagog Park, Acton, Massachusetts described or depicted on Exhibit A attached
hereto (the “Property”, and the building located thereon is the “Building”); and

WHEREAS, pursuant to a certain Purchase and Sale Agreement and Escrow
Instructions dated as of October         , 2019 (the “PSA”), by and between
Licensor, as seller, and Calare Properties, Inc., as buyer (whose interest as
buyer was assigned to and assumed by Licensor), Licensor agreed to sell, and
Licensee agreed to buy, the Property;

WHEREAS, as of the date hereof, Closing under the PSA has occurred and Licensor
is now the owner of the Property (all capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the PSA); and

WHEREAS, Licensor and Licensee wish to enter into this Agreement to grant
Licensee a license to use the Property.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Licensor and Licensee agree as follows:

 

  1.

Licensed Area. Licensor hereby grants to Licensee and Licensee hereby accepts
from Licensor a license to use the Building and the Property, subject to the
terms and conditions contained herein.

 

  2.

Term. The term of this Agreement shall commence on the date of this Agreement
(the “Commencement Date”) and shall terminate on [INSERT DATE 6 MONTHS AFTER
CLOSING] (the “Term”). Notwithstanding the foregoing, Licensee shall have the
right to terminate this Agreement at any time, for any reason, or for no reason,
upon no less than sixty (60) days prior written notice to the Licensor, and from
and after the termination date set forth in such termination notice the Licensee
shall have no right to enter, use or occupy the Property.

 

  3.

Purpose; As-Is. Licensee shall be entitled to have access to the Property for
the same purpose as used by Licensor prior to Closing. Licensee hereby ASSUMES
ALL RISKS, known and unknown, arising out of or relating to Licensee’s use of
the Property, including without limitation personal injury, illness, death and
property damage.

 

M-1



--------------------------------------------------------------------------------

  4.

License Fee. Commencing on the Commencement Date and continuing thereafter
during the Term (as it may be extended hereunder), Licensee shall pay Licensor,
at its office identified above or such other place as Licensor may from time to
time designate in writing, a monthly license fee of $4,000,00 (the “License
Fee”). The License Fee shall be payable in advance on the 1st day of each month
with the first License Fee payment due on the date of this Agreement, The
License Fee shall be pro-rated in the event of a partial month hereunder, The
License Fee shall be payable without notice, demand, offset or deduction for any
reason.

Licensee shall additionally pay for or reimburse Licensor for any and all other
impositions, taxes, liens, charges or expenses of any nature whatsoever in
connection with the operation of the Property, In addition to the License Fee,
Licensee shall pay to the parties respectively entitled thereto, or satisfy
directly, all other impositions, insurance premiums, repair and maintenance
charges, and any other charges, costs, obligations, liabilities, requirements,
and expenses, which arise with regard to the Property or may be contemplated
under any other provision of this Agreement during the Term, except for costs
and expenses expressly made the obligation of Licensor in this Agreement.

 

  5.

Utilities. Licensee agrees to pay the cost of all utilities serviced to the
Property including but not limited to water, heat and electricity used or
consumed at the Property during the Term.

 

  6.

Maintenance of Property. Licensee acknowledges that it accepts the Property in
“as is” condition without any obligation of Licensor to make any repairs or
replacements or prepare the Property for Licensee’s use hereunder, and Licensor
makes no representations, warranties or covenants, whether express or implied,
as to the habitability, condition or fitness for any particular use of the
Property or the Building, Licensee shall keep and maintain the Property and the
surrounding area, including any Licensee equipment installed therein or
thereabout, neat, clean, free of debris and trash, and in good order and repair
and in an attractive condition. Licensee shall pay on demand the cost of any
repairs of damage (except from insured casualty or condemnation) to the
Property, the buildings thereon and the land and common areas surrounding said
building that occur during the Term.

 

  7.

Insurance; Release. Licensee shall, at its expense, take out and maintain, from
the date upon which Licensee first enters the Property for any reason, and
thereafter so long as Licensee is in occupancy of any part of the Property,
insurance in the amounts:

Commercial general liability insurance, including bodily injury and property
damage (in the broadest form available, including without limitation broad form
contractual liability, fire legal liability independent contractor’s hazard and
completed operations coverage) under which Licensee is named as an insured and
Licensor (and such others as are in privity of estate with Licensor, as set out
in a notice from time to time) are named as additional insureds as their
interests may appear, in an amount which shall be at least equal to
$2,000,000,00; and worker’s compensation insurance with statutory limits
covering Licensee’s employees working on the Property.

 

M-2



--------------------------------------------------------------------------------

“All-risk” property insurance on a “replacement cost” basis covering all
Licensee’s personal property and containing an express waiver of any right of
subrogation by the insurance company against Licensor or any other additional
insureds.

Business interruption insurance in minimum amounts typically carried by prudent
licensees or occupants of real property similar to the Property and engaged in
operations similar to Licensee’s, but in no event in an amount less than the
License Fee for the lesser of the then remaining Term hereunder or twelve
(12) months.

All such policies shall contain a clause that such policy and the coverage
evidenced thereby shall be primary with respect to any insurance policies
carried by Licensor and shall be obtained from responsible companies qualified
to do business and in good standing in the Commonwealth of Massachusetts.
Licensee agrees to furnish Licensor with certificates evidencing all such
insurance prior to the beginning of the Term hereof. Licensee shall procure and
pay for renewals of such insurance from time to time before the expiration
thereof, and Licensee shall deliver to Licensor and any additional insured such
renewal policy or a certificate thereof at least thirty (30) days prior to
expiration of any existing policy. Each such policy shall be non-cancellable and
not materially changed with respect to the interest of Licensor and such
additional insureds without at least ten (10) days’ prior written notice
thereto.

Licensee hereby releases Licensor, its officers, partners, members, consultants,
employees, agents, parent companies, subsidiaries, affiliates, and all others
claiming by, under or through Licensor (collectively, the “Licensor Parties”)
with respect to any claim which it might otherwise have against any of the
Licensor Parties with respect to Licensee’s use of the Property, including
without limitation personal injury, illness, death and loss, damage or
destruction of or to its property.

 

  8.

Compliance with Law. Licensee shall at all times during the Term hereof and for
such further time as Licensee shall occupy the Property or any part thereof,
comply with the orders and regulations of all governmental authorities with
respect to zoning, building, fire, health and other codes, regulations,
ordinances or laws applicable to the Property and any use being conducted
therein.

 

  9.

Indemnification. Licensee shall at all times during the Term and for such
further time as Licensee shall occupy the Property or any part thereof, save the
Licensor Parties harmless, and exonerate and indemnify and defend the Licensor
Parties from and against any and all claims, liabilities or penalties asserted
by or on behalf of Licensee or any other person, firm, corporation or public
authority on account of nuisance or injury, death, damage or loss to person or
property in or upon the Property arising out of the use or occupancy of the
Property by Licensee or by any person claiming by, through or under Licensee
(including, without limitation, all patrons, employees, contractors and agents
of Licensee), or arising out of any delivery to or service supplied to the
Property on behalf of Licensee, or arising out of labor disputes with Licensee’s
employees or strikes, picketing or other similar actions, or on account of or
based upon anything whatsoever done on the Property or property adjacent to the
Property, or on account of Licensee’s failure to comply with any of its
obligations under this Agreement. In respect of all of the foregoing, and any
other indemnification obligations of Licensee provided for under this Agreement,
Licensee shall indemnify and defend the Licensor Parties from and against all
costs, expenses (including without limitation reasonable attorneys’ fees), and
liabilities incurred in or in connection with any such claim, action or
proceeding brought thereon; and, in case of any action or proceeding brought
against any of the Licensor Parties by reason of any such claim, In connection
therewith, Licensee shall employ counsel therefor reasonably satisfactory to
Licensor.

 

M-3



--------------------------------------------------------------------------------

Licensee shall pay promptly when due the entire cost of any work or services
performed on behalf of Licensee so that the Property shall at all times be free
of liens for labor and materials on account thereof. In addition, Licensee shall
indemnify, defend and save the Licensor Parties harmless from all injury, loss,
claims or damage to any person or property occasioned by or growing out of such
work.

Licensor shall not be liable for interruptions in services provided hereunder
due to circumstances outside of its reasonable control including acts of force
majeure or the acts or omissions of third parties including Licensor.

 

  10.

Licensee’s Risk. Licensee shall, at all times during the Term hereof and for
such further time as Licensee shall use the Property or any part thereof, keep
all effects and property of every kind, nature and description of Licensee and
of all persons claiming by, through or under Licensee which, during the
continuance of this Agreement or any use of the Property by Licensee or anyone
claiming under Licensee, may be on the Property, at the sole risk and hazard of
Licensee, and if the same shall be lost or damaged by any cause, no part of said
loss or damage is to be charged to or to be borne by Licensor.

 

  11.

Yield Up. At the expiration of the Term, Licensee shall remove all of its
personal property and equipment from the Property; repair all damage caused by
such removal and yield up the Property, in the same condition it was in at the
commencement of the Term of this Agreement. Any property not so removed shall be
deemed abandoned and may be removed and disposed of by Licensor in such manner
as Licensor shall determine and Licensee shall pay Licensor the entire cost and
expense incurred by it in effecting such removal and disposition and in making
any incidental repairs and replacements to the Property. Licensee shall further
indemnify Licensor against all loss, cost and damage resulting from Licensee’s
failure and delay in surrendering the Property as above provided.

 

  12.

Assignment. Licensee’s rights under this Agreement are personal to Licensee
exclusively. Licensee shall not assign, pledge or otherwise transfer this
Agreement or Licensee’s rights herein, not sub-license or otherwise underlet or
allow any party other than Licensee to use or occupy the Property, in whole or
in part, whether directly or indirectly, voluntarily, involuntarily or by
operation of law. For purposes of this Section 12, an assignment shall be deemed
to include any change in control of Licensee or any transaction pursuant to
which Licensee is merged or consolidated with another entity or pursuant to
which all or substantially all of Licensee’s assets are transferred to any other
entity, Changes in control of Licensee shall include, without limitation,
transfers (by one or more transfers) of the stock or partnership or beneficial
interests or other evidences of ownership of Licensee or the issuance of
additional stock or partnership or beneficial interests or other indicia of
ownership in Licensee.

 

  13.

Alterations. Licensee shall not make any installations, alterations or additions
in, to or on the Property.

 

M-4



--------------------------------------------------------------------------------

  14.

Nuisance, Etc. Licensee shall not injure, deface or otherwise harm the Property;
nor commit any nuisance; nor make, allow or suffer any waste; nor make any use
of the Property which is improper, offensive or contrary to any law or ordinance
or which will invalidate or increase the premiums for any of Licensor’s
insurance; not interfere with the use, operation and/or enjoyment of the
Property or appurtenances of any tenants, occupants or other users of the
Building.

 

  15.

Hazardous Waste. Licensee shall not introduce on or transfer to the Property,
any hazardous materials (as hereinafter defined) nor generate, store, use,
release, spill or dispose of any hazardous materials in or on the Property
(except for fuel stored in vehicles for the operation of such vehicles); and
Licensee shall not commit or suffer to be committed in or on the Property any
act which would require any reporting or filing of any notice with any
governmental agency pursuant to any statutes, laws, codes, ordinances, rules or
regulations, present or future, applicable to the Property or to hazardous
materials.

Licensee agrees that if it or anyone claiming under it shall generate, store,
release, spill, dispose of or transfer to the Property any hazardous materials,
it shall forthwith remove the same, at its sole cost and expense, in the manner
provided by all applicable Environmental Laws, regardless of when such hazardous
materials shall be discovered. Furthermore, Licensee shall pay any fines,
penalties or other assessments imposed by any governmental agency with respect
to any such hazardous materials and shall forthwith repair and restore any
portion of the Property which it shall disturb in so removing any such hazardous
materials to the condition which existed prior to Licensee’s disturbance
thereof.

Licensee agrees to deliver promptly to Licensor any notices, orders or similar
documents received from any governmental agency or official concerning any
violation of any Environmental Laws or with respect to any hazardous materials
affecting the Property or property located thereon.

For purposes of this Agreement, the term “hazardous materials” shall mean and
include any oils, petroleum products, asbestos and any other toxic or hazardous
wastes, materials and substances which are defined, determined or identified as
such in any Environmental Laws, or in any judicial or administrative
interpretation of Environmental Laws.

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
codes, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions relating to the environment or to
emissions, discharges or releases of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

M-5



--------------------------------------------------------------------------------

The obligations of Licensee contained in this Section 15, as well as all
indemnification obligations of Licensee hereunder, shall survive the expiration
or termination of this Agreement.

 

  16.

Default. Licensee’s failure to observe or perform any covenant or agreement
contained herein on Licensee’s part to be observed or performed, after Licensor
shall have given Licensee twenty-four (24) hours’ notice of such non-observance
or non-performance, shall constitute a default hereunder. In the event of a
default hereunder, in addition to all other remedies available at law or in
equity, Licensor shall be entitled to immediately revoke the license granted
thereby.

 

  17.

No Estate Conveyed. This Agreement does not and shall not be deemed to
(i) constitute a lease or a conveyance of personal or real property by Licensor
to Licensee or (ii) confer upon Licensee any right, title estate or interest in
the Property. This Agreement grants to Licensee only a personal privilege
revocable by Licensor on the terms set forth herein. All amounts unpaid after
the date due hereunder shall bear interest at an annual rate of six
(6) percentage points above the prime rate or reference rate announced publicly
by Citibank, N.A. as adjusted from time to time.

 

  18.

Notices. All notices or other communications required or permitted hereunder
shall be in writing and delivered pursuant to the notice terms of the PSA.

 

  19.

Brokers. Licensor and Licensee each represent and warrant to each other that it
has not dealt with any brokers or other parties entitled to a fee or commission
in connection with the negotiation or execution of this Agreement. Licensor and
Licensee shall indemnify and hold each other harmless against any loss, claim,
damage, liability or expense (including reasonable attorney’s fees) incurred as
a result of a breach of the representation or warranty under this paragraph.

 

  20.

Limitation on Liability. Licensor shall not be liable for any interruptions in
services due to circumstances beyond its reasonable control. In the event of any
breach or default by Licensor, Licensee agrees to look solely to the equity
interest of Licensor in and to the Building with respect to the satisfaction of
any liability or claim against Licensor, it being specifically agreed that in no
event whatsoever shall Licensor (which term shall include without limitation any
partners, members, stockholders, employees, officers, directors or agents of
Licensor) ever be personally liable for any such liability or claim. Under no
circumstances shall Licensor ever be liable hereunder for any consequential,
special or punitive damages.

 

  21.

Licensor’s Access. Licensor shall have access to the Property for purposes of
enforcing its rights or performing its obligations hereunder, and/or to showing
the Property in connection with the use thereof upon the expiration of the Term,
in each case on not less than twenty-four (24) hours’ advance notice to Licensee
(which notice may be given by telephone or email to Licensee notwithstanding
anything to the contrary contained herein) and provided that in the event of an
emergency Licensor may have such access as shall be reasonable under the
circumstances.

 

  22.

Authority. Each of Licensor and Licensee represents and warrants to the other
that it has the full right, power and authority to enter into this Agreement,
and to perform and give full effect to its respective obligations under this
Agreement, without the consent or joinder of any third party. Each of the
natural persons signing this instrument on behalf of Licensor or Licensee,
respectively, represents that such person has the authority to sign this
instrument and to accordingly bind Licensor or Licensee, as applicable.

 

M-6



--------------------------------------------------------------------------------

  23.

Severability. If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, the remainder hereof, or the application of such term or
provision to persons, properties or circumstances other than those as to which
it is invalid or unenforceable shall not be affected thereby, and each term and
provision hereof shall be valid and enforced to the fullest extent permitted by
law.

 

  24.

Successors or Assigns. The covenants and agreements herein contained shall bind
and inure to the benefit of Licensor and Licensee and their respective
successors and assigns.

 

  25.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.

 

  26.

Amendment to this Agreement. The terms of this Agreement may not be modified or
amended except by an instrument in writing executed by each of the parties
hereto.

 

  27.

Waiver. The waiver or failure to enforce any provision of this Agreement shall
not operate as a waiver of any future breach of any such provision or any other
provision hereof.

 

  28.

Applicable Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

[Remainder of page intentionally left blank.]

 

M-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement, as a
sealed instrument, as of the day and year first above written.

 

LICENSOR:

                                 ,

a Massachusetts limited liability company

By:  

           By:  

             

    Name:     Its: LICENSEE: SEACHANGE INTERNATIONAL, INC.,
a Delaware corporation By:       Name:     Its:  

 

M-8